Citation Nr: 9908401	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  93-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.  

2.  Entitlement to service connection for a heart condition.  



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney  



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from November 1944 to 
January 1946.  

The issue of service connection for arthritis of the knees 
originally came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1992 rating decision of the RO.  The 
case was remanded by the Board for additional development in 
October 1994.  

The issue of service connection for a heart condition comes 
to the Board on appeal from a September 1995 decision of the 
RO.  

The veteran testified at hearings at the RO in July 1992, 
July 1996 and October 1998.  



REMAND

In a letter received in March 1999, the veteran indicated 
that he wished to be scheduled for a hearing before a Member 
of the Board.  Since the veteran has the due process right to 
appear for such a hearing in connection with his claims, the 
Board finds that this case must be REMANDED to the RO for the 
requested action:

The RO should take appropriate steps 
in order to schedule the veteran for 
a hearing before a Member of the 
Board at the local office.  Any 
indicated development should be 
undertaken in this regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Board intimates no opinion as to the merits of the 
veteran's claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  








- 4 -


